Citation Nr: 0032013	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-11 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a hip 
fracture with right knee disability, currently evaluated as 
10 percent disabling.  

2.  Entitlement to service connection for residuals of a back 
injury, to include as secondary to the service-connected 
right hip and knee disability.  

3.  Entitlement to service connection for residuals of a neck 
injury, to include as secondary to the service-connected 
right hip and knee disability.  

4.  Entitlement to service connection for residuals of a 
fracture of the left ankle, to include as secondary to the 
service-connected right hip and knee disability.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel  


INTRODUCTION

The veteran served on active duty from May 1977 to November 
1978.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  
The issue of entitlement to TDIU befits is deferred pending 
resolution of the other issues.  


REMAND

The veteran has claimed entitlement to an evaluation in 
excess of 10 percent for his service-connected residuals of a 
right hip fracture.  Most recently, in his Brief on Appeal of 
August 2000, the veteran has asserted that his service-
connected residuals of a right hip fracture and right knee 
disability are, in fact, separate disabilities, and should 
therefore be evaluated separately and assigned separate 
disability ratings.  The Board has reviewed the medical 
evidence in light of the veteran's contentions, and finds 
that inasmuch as the veteran's service-connected disability 
involving the right leg may involve two distinct disorders, 
assignment of separate disability ratings for the right hip 
and for the right knee disabilities should be considered.  

Therefore, the Board finds that additional development of the 
case with respect to the issue of entitlement to an increased 
rating is necessary.  Because the issue of assignment of 
separate disability ratings has been raised on appeal, and 
because it is not clear whether, by separating the veteran's 
single service-connected disability into two separate 
disabilities with separate ratings, such bifurcation of 
disabilities will result in assignment of an overall combined 
rating in excess of 10 percent, it is necessary to remand 
such issue to the RO for adjudication.  

The veteran has also claimed entitlement to service 
connection for neck, back, and left ankle disorders resulting 
from his service-connected right hip and knee disabilities.  
While he has been afforded VA rating examinations addressing 
the service-connected disabilities, the disorders for which 
secondary service connection is claimed have not been 
addressed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his claimed disabilities 
for which service connection is currently 
being sought.  Any such treatment records 
not already of record should be obtained 
and associated with the claims file.  

2.  The veteran should be scheduled to 
undergo VA rating examinations, conducted 
by the appropriate specialists, to 
determine the nature, severity, and 
etiology of any back, neck, or left ankle 
disorders found to be present.  If no 
such disorders are found, the examiner 
should so indicate.  The veteran's claims 
file, including all newly associated 
evidence, should be made available to the 
examiner for review in advance of the 
scheduled examinations.  The examiners 
are requested to identify any and all 
back, neck, and left ankle disorders 
found to be present, and following a 
thorough review of the relevant evidence 
found in the claims file and clinical 
examinations of the neck, back, and left 
ankle, offer opinions as to whether any 
such existing disorders were incurred 
either in service or as a result of the 
service-connected right hip and knee 
disabilities.  The examiners are 
requested to provide complete rationales 
for all opinions expressed in the 
typewritten examination reports.  

3.  Upon completion of the foregoing, the 
RO should first adjudicate the issue of 
entitlement to an increased rating for 
residuals of a right hip fracture with 
right knee disability.  The RO should 
consider the issues of entitlement to 
increased ratings for residuals of a 
right hip fracture and for a right knee 
disability as separate issues and 
separate disabilities.  The RO should 
determine whether the right hip and right 
knee disabilities should be adjudicated 
separately, with separate ratings 
assigned for the right hip and the right 
knee.  The RO should fully explain the 
basis for any action taken in the 
Supplemental Statement of the Case 
(SSOC).  Thereafter, the RO should 
adjudicate the issue of entitlement to 
service connection for a neck, back, and 
left ankle disorder, claimed as secondary 
to the right hip and knee disabilities, 
on the basis of all available evidence.  
The RO should then readjudicate the issue 
of entitlement to TDIU benefits.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 5 -


